Case 3:18-cr-00356-S Document 253-3 Filed 11/25/20   Page 1 of 2 PageID 2863




        EXHIBIT C
              Case 3:18-cr-00356-S Document 253-3 Filed 11/25/20                                                                               Page 2 of 2 PageID 2864
                                                                   Exhibit 10
                     Primary Definition Recidivism Rates1 for General Demographic Variables, by Criminal History Category
                                          Employment, Education, Marital Status, and Illicit Drug Use
                                                                                            Recidivism Study 2003

                                                                                             CRIMINAL HISTORY CATEGORIES
                                            Total                Category I               Category II              Category III             Category IV               Category V               Category VI
Demographic                               Percent                  Percent                   Percent                  Percent                   Percent                  Percent                   Percent
Characteristics                         Recidivating             Recidivating              Recidivating             Recidivating              Recidivating             Recidivating              Recidivating
TOTAL2                                          24,335                   15,429                     2,857                    2,844                     1,359                      779                     1,067

Employment Status3
  Unemployed                                           32.4                     20.6                     26.8                      39.4                     48.0                      53.0                     54.5
  Employed                                             19.6                     12.7                     23.3                      32.1                     43.1                      50.8                     55.7

Educational Attainment4
  Less Than High School                                31.4                     21.3                     31.3                      38.5                     49.8                      50.9                    59.5
  High School                                          19.3                     10.6                     21.8                      32.5                     40.1                      53.5                    52.6
  Some College                                         18.0                     13.9                     17.8                      29.0                     39.0                      45.6                    50.0
  College Graduate                                      8.8                      7.1                      6.5                      18.5                     34.6                      73.3                   36.5‡

Marital Status
  Never Married                                        32.3                     22.7                     32.3                      44.6                     46.9                      56.8                     57.9
  Legal Marriage                                       13.8                      9.8                     13.9                      25.1                     40.0                      41.3                     52.7
  Divorced                                             19.5                      9.8                     23.3                      27.2                     44.0                      40.1                     51.1
  Other5                                               22.9                     12.9                     23.1                      31.4                     45.1                      62.0                     55.7

Illicit Drug Use6
    No Illicit Drug Use                                17.4                     10.8                     21.2                      31.5                     40.2                      53.5                     53.7
    Illicit Drug Use                                   31.0                     21.9                     27.5                      37.6                     49.6                      49.8                     56.7

1
  Primary recidivism definition based on offender’s re-arrest, including supervised release/ probation violations, re-arrest, or re-conviction.
2
  Number of offenders with a 24 month period at risk of recidivating following either initiation of probation (for offenders receiving probation-only sentences) or release from confinement (for those offenders
  receiving confinement sentences).
3
  Employment status during the year prior to the instant offense. “Employed” includes alternative forms of employment and “Unemployed” includes missing values.
4
  Educational Attainment at the time of the instant offense.
5
  “Other” marital status category includes “Co-habitating,” “Widowed,” and “Separated.”
6
  Illicit drug use during the year prior to the instant offense. Missing values counted as “No”illicit drug use.
‡ Indicates fewer than 10 sample subjects. Findings may not be statistically significant.



                                                                                                 Page 29 of 38
